Exhibit 10(1)

Coal Purchase and Sale Agreement

between

Minn-Dak Farmers Cooperative

and

Enserco Energy Inc.

The prices for coal have been redacted for business confidentiality.

--------------------------------------------------------------------------------



COAL PURCHASE AND SALE AGREEMENT

          This Coal Purchase and Sale Agreement (the “Agreement”) is entered
into and is effective as of the 1st day of September, 2010, by and between
Enserco Energy lnc., a South Dakota corporation (“Enserco” or “Seller”), and
Minn-Dak Farmers Cooperative, a North Dakota cooperative, (“Minn-Dak” or
“Buyer”). Both Enserco and Minn-Dak may be individually referred to herein as
“Party” or collectively as “Parties”. Any capitalized term used but not
otherwise defined in the Agreement shall have its meaning set forth in Article
27 of the Agreement.

RECITALS

          WHEREAS, Minn-Dak operates a sugar beet processing plant in North
Dakota, and requires coal to operate such plant; and

          WHEREAS, Enserco is engaged in the business of trading coal and other
energy commodities; and

          WHEREAS, Minn-Dak desires to purchase coal from Enserco, and Enserco
desires to sell coal to Minn-Dak.

          NOW, THEREFORE, in consideration of the mutual covenants and promises
set forth hereafter, the Parties to this Agreement, intending to be legally
bound, hereby agree as follows:

ARTICLE 1 – TERM

 

 

1.1

This Agreement shall begin on September 1, 2010 and shall continue in effect
until August 31, 2013, unless terminated earlier in accordance with Article 13
(“Term”).

2

--------------------------------------------------------------------------------



ARTICLE 2 – QUANTITY

 

 

 

2.1

Except as otherwise provided for hereunder, Buyer shall be obligated to purchase
and pay for, and Seller shall be obligated to sell and deliver a minimum of
100,000 Tons of Coal during each 12 month period over the Term (“Base
Quantity”).

 

 

 

 

2.2

Buyer shall also have the right to purchase and pay for, and Seller shall be
obligated to sell and deliver any additional quantity of Coal above the Base
Quantity necessary to fuel its sugar beet plant, or to sell back to Seller in
conjunction with any third party sales under Article 23, in any 12 month period
(“Additional Quantity”). Buyer shall provide Seller with a written, non-binding
notice of the quantity of Coal it expects to take during each 12 month period at
least 60 days prior to the start of each such period.

 

ARTICLE 3 – DELIVERY, TRANSPORTATION, and EQUIPMENT DAMAGE

 

 

 

3.1

All Coal (as defined in Article 6.1) delivered hereunder shall be delivered to
Buyer F.O.B. Railcar (as defined in Article 3.3) at the source mine (“Delivery
Point”).

 

 

 

 

3.2

Seller shall deliver the Coal to Buyer over the Term in accordance with monthly
delivery schedules to be submitted by Buyer not later than 60 days prior to the
beginning of each applicable delivery month (“Delivery Schedule”). Delivery
Schedules shall be based on a ratable monthly basis unless otherwise agreed to
in writing by both Parties. Within 15 days of receipt of such Delivery
Schedules, Seller may notify Buyer of any objections to such Delivery Schedules,
and the Parties shall thereafter work together in good faith to reach a mutually
acceptable Delivery Schedule.

 

3

--------------------------------------------------------------------------------




 

 

 

3.3

Seller shall be responsible for providing the railcars (“Railcars”) necessary to
deliver the Coal to Buyer as unit trains. Unit trains shall be comprised of a
minimum of 115 Railcars per train (a “Unit Train”), with the exact size of the
Unit Trains to be determined by Seller. Each Unit Train of Coal shall constitute
a “Shipment”.

 

 

 

 

3.4

Buyer shall be responsible for arranging and paying for all rail transportation
services to move the Unit Trains from the Delivery Point to the Red River Valley
& Western Railroad rail yard at Wahpeton, ND (“Rail Yard”), to shuttle the
Railcars from the Rail Yard to Buyer’s facility (“Unloading Point”) to unload
the Coal, and to return the clean and empty Railcars to Seller at the source
mine.

 

 

 

 

3.5

Buyer shall promptly notify Seller of the arrival of each Unit Train at the Rail
Yard. Upon arrival of each Unit Train at the Rail Yard from the source mine,
Buyer shall have 12 days from the date of such arrival (“Free Time”) in which to
complete unloading of the Railcars at the Unloading Point and to return the
empty and clean Railcars to the Rail Yard prior to Buyer either transporting the
Railcars to the source mine or placing Railcars into storage in accordance with
Article 4. Buyer shall promptly return Railcars to Rail Yard upon unloading the
Coal at the Unloading Point, and Buyer shall have no rights to use Railcars for
any other purpose. In the event that Buyer fails to return a minimum of 115
Railcars to Rail Yard in an empty and clean state before the expiration of the
Free Time, Buyer shall incur and pay Seller a charge Confidential per Railcar
per day for all 115 Railcars (Whether such Railcars have been returned or not)
until such time that a minimum of 115 Railcars have been returned to Rail Yard
in an empty and clean condition. Buyer shall notify Seller when the 115th
Railcar has been returned to the Rail Yard and again after the last of the
Railcars has been returned to the Rail Yard (if any Unit Train contains more
than 115 cars).

 

4

--------------------------------------------------------------------------------




 

 

 

3.6

Buyer shall return custody of the Railcars to Seller in as good a condition,
order and repair as when Buyer takes custody of the Railcars at the Delivery
Point. Buyer shall be responsible for, and shall indemnify Seller for any and
all direct costs associated with, or resulting from damage to or destruction of
Railcars if such Railcars are damaged or destroyed while in Buyer’s or Buyer’s
agent’s custody from the Delivery Point until the time custody of the Railcars
is returned to Seller. Settlement for damage or destruction of Railcars shall be
made by Buyer in accordance with the Field Office Manual of the Code of
Interchange Rules, promulgated by the Association of American Railroads (“Code
of Rules”).

 

 

 

 

3.7

In order to obtain a more favorable rail transportation rate, and at Buyer’s
request, Seller has agreed to deliver all Coal hereunder in aluminum Railcars.
Buyer and Seller recognize that Coal stored in aluminum Railcars can experience
unloading problems due to freezing of the Coal during the winter months. Seller
agrees to use commercially reasonable efforts to work with Buyer to help
minimize any such unloading problems. However, notwithstanding anything to the
contrary herein, Buyer agrees that any costs incurred because of delivery
complications or delays due to the inability to unload Coal from Railcars at the
Unloading Point because of frozen Coal in such Railcars (including, but not
limited to, any charges incurred under Article 3.5, above, because of inability
to return a minimum of 115 Railcars before the expiration of Free Time) shall be
solely for Buyer’s account.

 

 

 

 

3.8

At Buyer’s request, Seller shall make commercially reasonable efforts to treat
the Coal with freeze control agents or other additives as directed by Buyer.
Buyer shall thereafter reimburse Seller for the actual cost of materials,
including costs for the application of the freeze control agents or other
additives. Seller shall invoice Buyer and Buyer shall pay Seller for such freeze
conditioning in accordance with Article 11.1.

 

5

--------------------------------------------------------------------------------



ARTICLE 4 – RAILCAR STORAGE

 

 

 

4.1

Prior to the commencement of Free Time for any delivery, Seller shall notify
Buyer if Buyer should return the Railcars to the source mine specified by
Seller, or if Seller requires Buyer to store Railcars at the Rail Yard. If
Seller notifies Buyer to return Railcars to the source mine, Buyer shall
transport all Railcars to the source mine at Buyer’s expense. If Seller notifies
Buyer that it requires storage of Railcars, Buyer shall arrange for such storage
at the Rail Yard until such time as Seller notifies Buyer that Railcars should
be transported by Buyer to the source mine, at which time Buyer shall so
transport all Railcars to the source mine at Buyer’s expense. All costs and fees
associated with storage of Railcars shall be for Buyer’s account. Seller shall
not be limited in the number of times it places Railcars into storage or removes
Railcars from storage during the Term. Seller will use commercially reasonable
efforts to utilize the Railcars when not in use for deliveries under this
Agreement in order to minimize storage time at Rail Yard and Buyer’s associated
costs of storage.

 

 

 

 

4.2

Buyer shall be responsible for, and shall indemnify Seller for, any and all
direct costs associated with, or resulting from damage to, or destruction of
Railcars if such Railcars are damaged or destroyed while Buyer or Buyer’s agent
is storing Railcars under this Agreement. Settlement for damage or destruction
shall be in accordance with the Code of Rules.

 

TITLE AND RISK OF LOSS

 

 

 

5.1

Title to the Coal and all risk of loss shall pass to Buyer upon delivery at the
Delivery Point. Seller and Buyer shall each indemnify, defend and hold harmless
the other Party and its Affiliates and their officers, directors, agents, and
employees from and against any liabilities, losses, claims, damages, penalties,
causes of action, or suits arising out of or in connection with its failure to
comply with its obligations under this Agreement while title to and risk of loss
of the Coal is vested in the indemnifying Party, unless caused by the gross
negligence or willful misconduct of the indemnified Party or its Affiliates, or
their officers, directors, agents, or employees.

 

6

--------------------------------------------------------------------------------



ARTICLE 6 – COAL SPECIFICATIONS

 

 

 

6.1

All Coal sold and delivered under this Agreement shall be crushed,
sub-bituminous, containing no synthetic fuels, substantially free from any
extraneous material (including, but not limited to, mining debris, bone, slate,
iron, steel, petroleum coke, earth, rock pyrite, wood or blasting wire), be
Substantially consistent in quality throughout a Shipment, with no intermediate
sizes to be added or removed, and otherwise meeting the specifications of this
Agreement (“Coal”).

 

 

 

 

6.2

Except as provided under Article 6.3, all Coal delivered hereunder shall be
sourced from the Black Thunder Mine located in the Powder River Basin of
Wyoming, and shall meet the specifications for PRB 8800 as follows:

 


 

 

 

 

 

 

 

 

 

Characteristic

 

 

Base Standard

 

 

Rejection Limit

 

 

Btu/lb:

 

8800

 

<8600

 

Sulfur (%)

 

0.29

 

>0.45

 

Moisture (%)

 

27.0

 

>30.0

 

Ash (%)

 

5.5

 

>7.5

 

Sodium (%)

 

1.2

 

>2.8

 

Top Size (inches)

 

<3

 

N/A

 

7

--------------------------------------------------------------------------------




 

 

 

6.3

Upon 45 days written notice to Seller prior to any scheduled Shipment, Buyer
shall have the right to have Seller deliver Coal meeting PRB 8400
specifications, with Seller having the right to source such Coal from any of the
Rawhide, Buckskin, Eagle Butte, or Dry Fork mines located in the Powder River
Basin of Wyoming. Any PRB 8400 Coal delivered hereunder shall meet the following
specifications:

 


 

 

 

 

 

 

 

 

 

Characteristic

 

 

Base Standard

 

 

Rejection Limit

 

 

Btu/lb:

 

8400

 

<8200

 

Sulfur (%)

 

0.29

 

>0.45

 

Moisture (%)

 

30.0

 

>32.0

 

Ash (%)

 

5.5

 

>8.0

 

Sodium (%)

 

1.2

 

2.8

 

Top Size (inches)

 

<3

 

N/A

 

ARTICLE 7 – SAMPLING AND ANALYSIS

 

 

 

7.1

Seller, or Seller’s agent, shall cause a representative Coal sample (“Mine
Sample”) to be taken from each Shipment at the Railcar load point. The sample
shall be taken in accordance with ASTM Standards, using a mechanical sampler or
other ASTM approved procedure. Seller shall have an active quality control
program at the load point, assuring the mechanical sampler is in proper working
condition and has been bias-tested by an independent third party at least once
each calendar year. If an alternate sampling procedure is used, Seller shall be
capable of demonstrating the alternate procedure conforms to ASTM Standards and
the procedure produces accurate and repeatable results. Sampling, sample
preparation, and sample analysis shall be performed at Seller’s expense in
accordance with ASTM Standards. Each sample shall be divided into three (3)
parts in accordance with ASTM Standards and placed in separate airtight
containers. One (1) part of each sample shall be analyzed by an independent
certified laboratory selected by Seller (“Commercial Lab”); one (1) part shall
be retained by the Commercial Lab for a period of 45 days or shipped per Buyer’s
directions; and one (1) part shall be retained by the Commercial Lab for a
period of 45 days to be used in a Referee Analysis, if necessary (“Referee
Split”).

 

8

--------------------------------------------------------------------------------




 

 

 

7.2

The Commercial Lab shall perform a short proximate analysis on an “as-received”
basis and in accordance with ASTM Standards. Such analysis shall include total
moisture, ash, Btu and sulfur and any other specification that has a Rejection
Limit. At the request and the expense of either Party, additional analyses may
be performed. The results of such analysis shall be defined as the “Shipment
Quality.” As soon as available, but in any event no later than 48 hours after
the completion of the loading of each Shipment, Seller shall cause the shipping
data, which shall include Shipment Weight (as defined In Article 9.1) and
Shipment Quality, to be reported to Buyer (“Shipping Report”).

 

 

 

 

7.3

Buyer or Seller may request an analysis of the Referee Split within forty-five
(45) days of the delivery of a Shipment (“Referee Analysis”). If a Referee
Analysis is requested, the Referee Split shall be sent for analysis to an
independent third party laboratory agreeable to both Buyer and Seller. If the
Referee Analysis is within interlaboratory ASTM Reproducibility Limits, then the
original Shipment Quality shall control, and the cost of the Referee Analysis
shall be paid by the Party requesting such analysis. If the Referee Analysis is
not within the ASTM Reproducibility Limits, then the Referee Analysis shall
control, and the cost of such analysis shall be paid by the non-requesting
Party.

 

 

 

 

7.4

Upon providing Seller 24-hour advance written notice, Buyer may, at Buyer’s risk
and expense, arrange for an independent laboratory to witness the collection of
samples during the loading of any Shipment at the load point. If the Independent
laboratory designated by Buyer visits any of Seller’s mines and/or load points
for purposes of sampling inspections, the independent laboratory must show
evidence of insurance and must conform to all mine safety procedures while at
such location.

 

9

--------------------------------------------------------------------------------



ARTICLE 8 – REJECTION

 

 

 

8.1

If any Shipment of Coal triggers any of the Rejection Limits identified under
the specifications provided in Articles 6.2 or 6.3, as appropriate (a
“non-Conforming Shipment”), Buyer shall have the option, exercisable by written
notice to Seller not later than 48 hours of receipt of the Shipping Report of
either (i) rejecting such Non-Conforming Shipment while enroute, but prior to
unloading thereof, or (ii) accepting any Non-Conforming Shipment with a price
adjustment agreed to between Seller and Buyer. If Buyer timely fails to exercise
its rejection rights hereunder as to a Non-Conforming Shipment, Buyer shall be
deemed to have waived such rights with respect to that Non-Conforming Shipment
only. If Buyer timely rejects the Non-Conforming Shipment, Seller shall be
responsible for promptly transporting the rejected Coal to an alternative
destination determined by Seller and, if applicable, promptly unloading such
Coal, and shall reimburse Buyer for all reasonable costs and expenses associated
with the transportation, storage, handling and removal of the Non-Conforming
Shipment, if any. Seller shall use commercially reasonable efforts to replace
the rejected Coal as soon as possible. Any Shipment delivered in any calendar
month that has been rejected by Buyer in accordance with this section and not
made up within 30 days after such rejection shall be deemed to have not been
delivered for purposes of calculating damages under this Agreement.

 

10

--------------------------------------------------------------------------------



ARTICLE 9 – WEIGHING

 

 

 

9.1

Unless otherwise agreed by the Parties, each Shipment shall be weighed at
Seller’s expense (“Shipment Weights”). Weighing shall be by means of a certified
batch weighing system, certified track scales, or, in the absence of both, a
batch weighing system and certified track scales, by official railroad weights.
If Seller’s scales are not available to determine the valid net weight of all of
the railcars in a Unit Train but valid weights are obtained for 30 or more
railcars in such train, the arithmetic average of all of the valid net weights
of the 30 or more railcars in such train shall be used as the net weight for
each railcar in such train for which a valid net weight was not determined by
Seller’s scales. If Seller’s scales are inoperative or fail to determine the
valid net weight of at least 30 railcars in a Unit Train, the weighted
arithmetic average of the net railcar weights of the previous ten (10). Unit
Trainloads of Coal shipped to Buyer shall be used as the net weight for each of
the unweighed railcars in such train. The calculation of the weighted arithmetic
average net weight for the previous ten (10) Unit Trainloads shall exclude all
bad-order railcars, which were not loaded, and any trainload of Coal for which
the net weights were estimated on 30 or more railcars. Absent manifest error,
the weights as determined hereunder will be the basis on which invoices will be
rendered and payments made.

 

 

 

 

9.2

Seller shall cause the mine source to test, calibrate, and certify the scales at
the source approximately every six (6) months, so to maintain them at a scale
accuracy in accordance with the guidelines outlined in Handbook 44 of the
National Institute of Standards and Technology. Seller shall use commercially
reasonable efforts to notify Buyer as soon as it knows the date and time for
such testing, calibration, and certification, and Buyer shall have the right to
witness such events.

 

11

--------------------------------------------------------------------------------




 

 

 

9.3

Buyer, at its own risk and expense, shall have the right to have a
representative present at any and all times to observe weighing of the Coal. If
either Party should at any time question the accuracy of the scales at the
source, such Party may request a prompt test and, if necessary, adjustment of
such track scales or batch weighing system at its expense by an entity mutually
agreed upon by Buyer and Seller. Should an inaccuracy be discovered during the
test, and if an adjustment of such track scales or batch weighing system is
necessary, then the Party requesting such test shall be reimbursed for its
expense in requesting a test and adjustment of such track scales or batch
weighing system from the other, non-disputing party.

 

ARTICLE 10 – PRICE, PRICE ADJUSTMENTS, AND TAXES

 

 

 

10.1

For all Shipments of Coal sold to Buyer under this Agreement, Buyer shall pay
Seller a Base Price per ton, which sh Confidential per ton for all 8800 Coal,
confidential per ton for all 8400 Coal. The Base Price shall include the cost of
use by Buyer of the Railcars.

 

 

 

 

10.2

The Base Price for each Shipment of Coal sold to Buyer will also include a price
adjustment based upon the calorific value and sulfur content of the Coal as
follows:

 

          BTU Adjustment

If the actual Btu on an as-received basis of any Shipment accepted by Buyer is
other than the Standard Btu, an adjustment shall be calculated based on each
Shipment as follows:

BTU Adjustment = ((Actual Shipment Btu/lb – Standard Btu/lb) ÷ Standard Btu/lb )
× Base Price

          SO2 Adjustment

If the actual SO2 Ibs/MMBTU on an as-received basis of any Shipment accepted by
Buyer is other than the Standard SO2 Ibs/MMBTU, an adjustment shall be
calculated based on each Shipment as follows:

SO2 Adjustment = ( (Standard SO2 Ibs/MMBTU – Actual Shipment SO2 Ibs/MMBTU) ×
Actual Shipment Btu/lb × E × F ) / 1,000,000

12

--------------------------------------------------------------------------------



E is the price of one SO2 Allowance. The price of an SO2 Allowance is determined
by the monthly SO2 price indices published in Argus Air Daily published by Argus
Media Ltd. or any successor publication (“Air Daily”) for the vintage year of
the SO2 Index Month

F is the number of SO2 Allowances required to emit one ton of SO2 during the
current calendar year in a state covered by the Clean Air Interstate Rule under
40 CFR 96.202 (“CAIR”) (see Final Rule, 60 Fed. Reg. 91 (May 12, 2005) at p.
25363). F shall be as follows (irrespective of where the coal is delivered or
burned): Year 2010 – 2014: F=2.00; and After 2014: F = 2.86.

In the event the information contained in Air Daily is no longer published or a
change in the methodology, law, regulations or industry standards has occurred
that will materially alter the information, a substitute calculation shall be
mutually agreed to by the Parties.

The above information reflects that pursuant to CAIR, currently two SO2
Allowances are required to emit one ton of SO2 during a calendar year in a state
covered by CAIR and that in 2015, this will Increase to 2.86 SO2 Allowances
required to emit one ton of SO2. The Parties recognize that CAIR is required to
be modified pursuant to a court order, and agree that SO2 Adjustments shall be
calculated using the ratios of SO2 Allowances to tons of SO2 as set forth above,
or as may be otherwise changed by the modification of CAIR or any replacement or
Successor rules or laws, as applicable, to as closely as possible reflect that
number of SO2 Allowances required to emit one ton of SO2 in a state covered by
CAIR or any replacement thereof.

 

 

 

10.3

Seller shall be solely responsible for all assessments, fees, costs, expenses,
and taxes (including but not limited to any ad valorem, property, occupation,
severance, generation, first use, conservation, Btu or energy, utility, gross
receipts, privilege, sales, use, consumption, excise, lease, transaction, and
other taxes, governmental charges, licenses, fees, permits and assessments, or
increases thereto, other than taxes based on net income) imposed by governmental
authorities or other third parties (“Third Party Impositions”) relating to the
mining, beneficiation, production, sale, use, loading and delivery of Coal to
Buyer at the Delivery Point or in any way accrued or levied prior to the
transfer of title to the Coal to Buyer, and including, without limitation, all
severance taxes, royalties, black lung fees, reclamation fees and other costs,
charges and liabilities. Buyer shall be solely responsible for Third Party
Impositions relating to the Coal accrued or levied at or after the transfer of
title to the Coal to Buyer, including, but not limited to sales or use tax, if
applicable.

 

13

--------------------------------------------------------------------------------



ARTICLE 11 – BILLING, PAYMENT, NETTING, & SETOFF

 

 

 

11.1

After each Shipment month, Seller shall provide Buyer with an invoice, setting
forth (i) the aggregate sum owed pursuant to Article 10.1 for Coal delivered to
Buyer at the Delivery Point, including a per Shipment itemization; (ii) Quality
Adjustments pursuant to Article 10.2 for such Coal, if any, or for previous
Shipments and their supporting calculation; (iii) charges for treatment pursuant
to Article 3.8 for such Coal, if any; and (iv) any other charges owed by Buyer
pursuant to this Agreement. No later than five (5) Business Days after receipt
of Seller’s invoice, Buyer shall pay Seller via electronic means in immediately
available United States funds the amount set forth on such invoice. Over due
payments shall accrue interest at the Interest Rate from the due date until the
date paid.

 

 

 

 

 

Payment shall be sent to Seller to the following account:

 


 

 

Account Name:

Enserco Energy Inc.

Account#

341 8229 328

Bank Name:

Wells Fargo Bank, N.A.

ABA Bank #

121 000 248


 

 

 

11.2

If Buyer disputes in good faith part or all of an invoice, then Buyer shall
provide notice of the disputed portion, including a written explanation of the
dispute, and pay any undisputed portion no later than the due date. If an amount
disputed by Buyer is subsequently determined due, then such amount shall be paid
by Buyer to Seller within five (5) Business Days of such determination, along
with interest at the Interest Rate, accrued from the original due date through
date paid. If a disputed amount is paid and it is subsequently determined such
amount was not due, then such amount shall be refunded from Seller to Buyer
within five (5) Business Days of such determination, along with interest
calculated at the Interest Rate, accrued from the original due date through the
date refunded. All invoices will be final and not subject to further adjustments
or correction unless objection to the accuracy thereof is made prior to one (1)
year from the rendition thereof.

 

14

--------------------------------------------------------------------------------




 

 

 

11.3

If the Parties are required to pay amounts to each other under this Agreement in
the same invoice period, then such amounts with respect to each Party may be
aggregated and the Parties may discharge their obligations to pay through
netting; in which case, the Party owing the greater aggregate amount shall pay
to the other Party the difference between the amounts owed.

 

 

 

 

11.4

Each Party reserves to itself all rights, setoffs, counterclaims, and other
remedies and defenses to the extent not expressly denied or waived herein which
such Party has or may be entitled to arising from or out of this Agreement.

 

 

 

 

11.5

If a Party fails to pay amounts under this Agreement within ten (10) Business
Days after receipt of an invoice, unless such amount is the subject of a dispute
as provided above, in addition to the rights and remedies otherwise provided in
this Agreement, the aggrieved Party shall have the right to suspend performance
hereunder. If such failure to pay continues for an additional five (5) Business
Days, the aggrieved Party shall have the right to terminate this Agreement and
shall be entitled to all other rights under this Agreement.

 

15

--------------------------------------------------------------------------------



ARTICLE 12 – FORCE MAJEURE

 

 

 

12.1

The term “Force Majeure” as used herein shall mean an unanticipated or
unexpected act or event that is not reasonably within the control and is without
the fault of the Party claiming Force Majeure including without limitation, acts
of God; acts of the public enemy; insurrections; terrorism; riots; labor
disputes; boycotts; fires; explosions; floods; breakdowns of or damage to major
components or equipment of Buyer’s plants or Seller’s mines; embargoes; acts of
judicial or military authorities; acts of governmental authorities; inability to
obtain necessary permits, licenses, and governmental approvals after applying
for same with reasonable diligence; or other causes which prevent the producing,
processing, and/or loading of Coal by Seller, or the receiving, accepting,
unloading and/or utilizing of Coal by Buyer. Force Majeure includes the failure
of a Party’s contractor(s) to furnish labor, services, Coal, materials or
equipment in accordance with its contractual obligations (but solely to the
extent such failure is itself due to Force Majeure).

 

 

 

 

12.2

If, because of Force Majeure, either Party fails to perform any of its
obligations under this Agreement (other than the obligation of a Party to pay
money), and if such Party shall promptly give to the other Party written notice
of such Force Majeure, then the obligation of the Party giving such notice shall
be suspended to the extent made necessary by such Force Majeure and during its
continuance; provided, the Party giving such notice shall use good faith efforts
to eliminate such Force Majeure, insofar as reasonably possible, with a minimum
of delay. Should the situation of Force Majeure exceed 90 consecutive days, so
long as the Force Majeure event is continuing, the Party not claiming Force
Majeure may, at its option, terminate this Agreement in whole or in part and
neither Party shall have any further obligation to the other Party; provided,
however, each Party shall be obligated to make any payments which had become due
and payable prior to such termination. Any deficiencies in deliveries of Coal
caused by an event of Force Majeure shall not be made up, except by mutual
agreement. The Party claiming a Force Majeure shall provide suitable proof to
the other Party to substantiate any claim made under this Article 12.

 

16

--------------------------------------------------------------------------------




 

 

 

12.3

Both Parties agree the settlement of strikes and lockouts shall be entirely
within the discretion of the Party having the difficulty. The above requirement
that any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes and lockouts by acceding to the demands of the
opposing Party when such course is inadvisable in the discretion of the Party
claiming a Force Majeure.

 

 

 

 

12.4

Notwithstanding the provisions of Article 12.1, the following shall not
constitute an event of Force Majeure: the loss of Buyer’s markets or Buyer’s
inability to economically use or resell Coal purchased hereunder; the loss of
Seller’s supply or Seller’s ability to sell Coal to a market at a more
advantageous price; the change in the market price of Coal or price of power; or
any regulatory or contractual disallowance of the pass-through of the costs of
Coal or other related costs.

 

17

--------------------------------------------------------------------------------



ARTICLE 13 – DEFAULT, REMEDIES, AND TERMINATION

 

 

 

13.1

Unless excused by Force Majeure or the other Party’s failure to perform, the
occurrence of one or more of the following events with respect to a Party (the
“Defaulting Party”) shall constitute an “Event of Default””: (i) a Party’s
failure to make, when due, any payment required hereunder, if such failure is
not remedied within three (3) Business Days of being provided written notice of
such failure by the other Party; (ii) a Party’s failure to comply in good faith
with any material obligations under this Agreement (except for the obligation to
deliver or receive Coal, the exclusive remedies for which are provided for in
Articles 13.3 and 13.4, respectively) and such non-compliance is not cured
within five (5) Business Days of being provided written notice of such failure
by the other Party; provided that if it shall be impracticable or impossible to
remedy such failure within such five (5) Business Day period, then the cure
period shall be extended for an additional period reasonably necessary to remedy
such failure, subject to the condition that during the additional period, the
potential Defaulting Party shall be diligently pursuing a remedy for the
failure; (iii) a Party or its guarantor are subject to a Bankruptcy Proceeding;
(iv) a failure of a Party’s guarantor to perform any covenant in a guaranty of
such Party’s obligations that is provided to the other Party and such
non-performance is not cured within five (5) Business Days of being provided
written notice of such failure by the other Party; (v) a material representation
or warranty made by a Party herein shall prove to be untrue in a material
respect when made; (vi) a Party fails to establish, maintain, extend, increase
or enhance Credit Assurance when required pursuant to this Agreement and such
failure is not cured within three (3) Business Days of being provided written
notice of such failure by the other Party; or (vii) a Party repudiates its
obligations hereunder.

 

18

--------------------------------------------------------------------------------




 

 

 

13.2

Upon the occurrence of an Event of Default and while such Event of Default
continues, the Non-Defaulting Party may (A) suspend performance of its
obligations under the Agreement, (B) establish by notice to the Defaulting Party
a date on which the Agreement shall terminate, which date shall be no earlier
than the date such notice is effective and no later than twenty (20) days after
such notice is effective (“Early Termination Date”), and calculate its resulting
Gains, Losses, and Costs, and/or (C) exercise such other remedies as may be
provided under this Agreement. The Gains, Losses, and Costs shall be determined
by calculating the value of the amount of Coal that the Parties contracted to be
delivered under the Agreement but has not been delivered (“Terminated Quantity”)
using the applicable Price and comparing to the value of the Terminated
Quantity, using relevant market price(s) quoted by a bona fide third-party or
that are reasonably expected to be available in the market to replace the
Terminated Quantity. In calculating the Terminated Quantity, the quantity
contracted to be delivered shall be the Base Quantity. The Non-Defaulting Party
shall aggregate such Gains, Losses and Costs with respect to the Terminated
Quantity into a single net amount (the “Termination Payment”) and notify the
Defaulting Party of such amount. If the Non-Defaulting Party’s aggregate Losses
and Costs exceed its aggregate Gains, then the Defaulting Party shall, within
five (5) days of receipt of such notice, pay the net amount to the
Non-Defaulting Party, which amount shall bear interest at the Interest Rate from
the Early Termination Date through the date paid. If the Non-Defaulting Party’s
aggregate Gains exceed its aggregate Losses and Costs, then the Non-Defaulting
Party, shall, within 20 Business Days of the Early Termination Date, pay the net
amount (without interest) to the Defaulting Party; provided, however, that
notwithstanding any provision to the contrary contained in this Agreement, the
Non-Defaulting Party may withhold any payment otherwise owed to the Defaulting
Party hereunder until the Non-Defaulting Party receives confirmation
satisfactory, in the reasonable opinion of the Non-Defaulting Party, that (I)
all amounts due and payable as of the Early Termination Date by the Defaulting
Party under the Transaction have been fully and finally paid, and (ii) all other
obligations of the Defaulting Party to the Non-Defaulting Party that are due
under the Agreement as of the Early Termination Date have been fully and finally
performed. As used herein with respect to a Party: (i) “Costs” shall mean,
brokerage fees, commissions and other similar transaction costs and expenses
reasonably incurred by such Party in entering into new agreements to replace the
Terminated Quantity and reasonable attorneys’ fees, if any, incurred in
connection with enforcing its rights under the Agreement; (ii) “Gains” shall
mean, with respect to a Party, the present value of the economic benefit
(exclusive of Costs), if any, to such Party, resulting from the termination of
its obligations with respect to the Terminated Quantity, determined in a
commercially reasonable manner and (iii) “Losses” shall mean, with respect to a
Party, the present value of the economic loss (exclusive of Costs), if any, to
such Party resulting from the termination of its obligations with respect to the
Terminated Quantity, determined in a commercially reasonable manner. A Party’s
Gains, Losses or Costs may not include penalties or similar charges unless such
penalties or charges are unavoidably assessed by a third party.

 

19

--------------------------------------------------------------------------------




 

 

 

13.3

Unless excused by Force Majeure or Buyer’s failure to perform, if Seller fails
to deliver all or part of the Base Quantity or Additional Quantity of Coal to be
delivered hereunder, then Seller shall pay Buyer for each Ton of such deficiency
(“Seller’s Deficiency”) the positive difference, if any, obtained by subtracting
the Base Price for the Seller’s Deficiency from the Replacement Price.
“Replacement Price” means the price at which Buyer, acting in a commercially
reasonable manner, purchases substitute Coal for the Seller’s Deficiency or,
absent such a purchase, the market price for such quantity of Coal (F.O.B.,
Delivery Point), as determined by Buyer in a commercially reasonable manner. It
is expressly agreed that Buyer shall not be required to enter into a replacement
transaction in order to determine the Replacement Price. Seller shall make any
payment owed to Buyer pursuant to this Paragraph 13.3 within five (5) days after
receipt of notice from Buyer requesting payment of such amount.

 

 

 

 

13.4

Unless excused by Force Majeure or Seller’s failure to perform, if Buyer fails
to accept all or part of the Base Quantity or Additional Quantity of Coal to be
delivered hereunder, then Buyer shall pay Seller for each Ton of such deficiency
(“Buyer’s Deficiency”) the positive difference, if any, obtained by subtracting
the Sales Price from the Price. “Sales Price” means the price at which Seller,
acting in a commercially reasonable manner, resells the Buyer’s Deficiency
(including additional transportation charges, if any, incurred by Seller as a
result of delivering Coal at a location other than the relevant Delivery Point)
or, absent such a sale, the market price for such quantity of coal (F.O.B.,
Delivery Point), as determined by Seller in a commercially reasonable manner. It
is expressly agreed that Seller shall not be required to enter into a
replacement transaction in order to determine the Sales Price. Buyer shall make
any payment owed to Seller pursuant to this Paragraph 13.4 within five (5) days
after receipt of notice from Seller requesting payment of such amount.

 

20

--------------------------------------------------------------------------------




 

 

 

13.5

Each Party stipulates that the payment obligations set forth in this Article 13
are reasonable in light of the anticipated harm and the difficulty of estimation
or calculation of actual damages, and each Party waives the right to contest
such payments as an unreasonable penalty. The remedies set forth in Articles
13.3 and 13.4 shall be the sole and exclusive remedy of the aggrieved Party for
the failure of the other Party to deliver or accept, as the case may be, the
quantity of Coal specified herein prior to the Early Termination Date, and all
other damages and remedies are hereby waived as to such failure(s).

 

ARTICLE 14 – RECORDS, AUDITS, AND ACCESS

 

 

 

14.1

Seller shall maintain books and records relating to the supply of Coal under
this Agreement and the calendar year applicable Transaction for a period of not
less than two (2) years after the end of each calendar year for all Coal
tendered during such.

 

 

 

 

14.2

Upon reasonable notice and during normal business hours, Buyer and/or Buyer’s
independent auditors shall have the right to inspect Seller’s books and records
relating to all provisions of this Agreement which include Coal quality,
quantity shipped, and price adjustments or as may be necessary to satisfy
inquiries from governmental or regulatory agencies, but only to the extent
necessary to verify the accuracy of any statement, charges or computations made
pursuant to this Agreement and/or a Transaction; provided, however, that no
adjustment for any statement of payment will be made unless objection to the
accuracy thereof was made in writing, in reference hereto, prior to the lapse of
one (1) year from the rendition thereof. Seller shall make a reasonable effort
to facilitate Buyer’s Inspection of such records in Seller’s possession. Buyer
and its auditors, to the extent permitted by law or regulation, shall treat all
such information as confidential.

 

21

--------------------------------------------------------------------------------



ARTICLE 15 – NOTICES

 

 

 

15.1

Except as expressly provided otherwise, any notice, election or other
correspondence required or permitted hereunder shall be in writing and delivered
by letter, facsimile, electronically or other documentary form. Notice by
facsimile, electronic means, or hand delivery shall be deemed to have been
received (and effective) by the close of the Business Day on which it was
transmitted or hand delivered. Notice by overnight mail or courier shall be
deemed to have been received one (1) Business Day after it was sent.

 


 

 

 

Notices to Minn-Dak:

 

Minn-Dak Farmers Cooperative

 

Attn: Purchasing and A/P

 

7525 Red River Rd

 

Wahpeton ND 58075

 

Fax 701-671-1369

 

 

 

Scheduling to Minn-Dak:

 

Attn: Purchasing & Factory Clerk

 

Fax 701-671-1369

 

purchasing@mdf.coop

 

vnelson@mdf.coop

22

--------------------------------------------------------------------------------




 

 

 

Notices to Enserco:

 

Enserco Energy Inc.

 

Attn: Coal Trading

 

1515 Wynkoop, Suite 500

 

Denver, CO 80202

 

Fax: 303-476-5992

 

 

 

With copy, that shall not constitute notice, to:

 

 

 

Enserco Energy Inc.

 

Attn: legal Counsel

 

1515 Wynkoop, Suite 500

 

Denver, CO 80202

 

Fax: 303-476-5989

 

 

 

Scheduling to Enserco:

 

Attn: Coal Trading

 

Fax: 303-476-5992

 

Email: coalnominations@blackhillscorporation.com


 

 

 

 

The Parties’ addresses may be changed upon written notice in the manner provided
above, and no amendment hereof shall be required for a change of address under
this Article 15.1.

 

23

--------------------------------------------------------------------------------



ARTICLE 16 – WARRANTY, LIMITATION OF LIABILITY, DUTY TO
MITIGATE, AND INDEMNIFICATION

 

 

 

16.1

FOR BOTH MINN-DAK FARMERS COOPERATIVE AND ENSERCO ENERGY INC., A BREACH OF ANY
PROVISION HEREUNDER FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED, SUCH EXPRESS REMEDY OR MEASURE OF DAMAGES SHALL BE THE SOLE AND
EXCLUSIVE REMEDY. A PARTY’S LIABILITY HEREUNDER SHALL BE LIMITED AS SET FORTH IN
SUCH PROVISION, AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE HEREBY
WAIVED. IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN, A
PARTY’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY. SUCH DIRECT
ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, AND ALL OTHER REMEDIES OR
DAMAGES AT LAW OR IN EQUITY ARE HEREBY WAIVED. UNLESS EXPRESSLY HEREIN PROVIDED,
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS
OR OTHER BUSINESS INTERRUPTION DAMAGES, WHETHER BY STATUTE, IN TORT OR CONTRACT,
UNDER ANY INDEMNITY PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT
THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT
REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY
PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR
PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED,
THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE
DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM
OR LOSS.

 

 

 

 

16.2

EXCEPT AS EXPRESSLY SETFORTH HEREIN, SELLER MAKES NO WARRANTY, EXPRESSED OR
IMPLIED, AS TO THE QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE COAL TO BE DELIVERED UNDER THIS AGREEMENT OR AS TO THE RESULTS TO BE
OBTAINED FROM THE USE OF SUCH COAL.

 

24

--------------------------------------------------------------------------------




 

 

 

16.3

Each Party agrees it has a commercially reasonable good faith duty to mitigate
damages hereunder. Each Party will use commercially reasonable efforts to
minimize any damages it may incur as a result of the other Party’s performance
or non-performance of the Agreement (except that neither Party shall be required
to enter into a replacement transaction as provided under this Agreement).

 

 

 

 

16.4

Each Party shall indemnify, defend, and hold the other Party harmless from and
against any and all third party claims arising out of or resulting from the
willful acts or negligence of such Party, its agents, and employees.

 

ARTICLE 17 – LIMITATION ON WAIVER

 

 

 

17.1

No waiver by either Party of any one or more defaults of the other Party in the
performance of this Agreement shall operate or be construed as a waiver of any
future default, or defaults, whether of a like or different character.

 

ARTICLE 18 – CONFIDENTIALITY

 

 

 

18.1

The Parties shall protect the confidentiality of the terms of this Agreement and
neither this Agreement nor any of its terms shall be disclosed to any other
person unless such disclosure is: (i) agreed to in writing by the Parties prior
to release; (ii) required by law; (iii) required by jurisdictional regulation
pursuant to the request of any regulatory authorities (including, without
limitation, state utility commissions or boards, the Federal Energy Regulatory
Commission, the U.S. Securities and Exchange Commission and tax authorities); or
(iv) to attorneys, auditors, consultants or other outside experts of the Parties
if said individuals are advised of the confidential nature of the information
and said individuals agree to maintain the confidentiality of the information.
Where the law requires such disclosure, notice shall be given to the other
Party, and to the extent possible, such notice shall be given in advance of
disclosure.

 

25

--------------------------------------------------------------------------------



ARTICLE 19 – ENTIRETY AND AMENDMENTS

 

 

 

19.1

This Agreement constitutes the entire agreement between the Parties. This
Agreement may not be amended except in a written instrument making reference
hereto signed by the Parties.

 

ARTICLE 20 – SUCCESSOR AND ASSIGNS

 

 

 

20.1

Neither Party shall assign the Agreement without the prior written consent of
the other Party, which consent may not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either Party may, without consent from the other
Party (and without relieving itself from liability hereunder), (a) transfer,
sell, pledge, encumber or assign the Agreement or the accounts, revenues, or
proceeds hereof in connection with a financing or any other financial
arrangement; (b) transfer or assign the Agreement to an Affiliate of such Party
if such Affiliate’s creditworthiness and ability to perform the duties under
this Agreement are the same or better than the assigning Party; or (c) transfer
or assign the Agreement to any person or entity succeeding to all or
substantially all of the assets of such Party; provided, however, that in each
such case any such assignee shall agree in writing to be bound by the Agreement.

 

ARTICLE 21 – GOVERNING LAW

 

 

 

21.1

This Agreement shall be governed by and construed in accordance with the laws in
the State of Colorado.

 

ARTICLE 22 – INTERPRETATION

 

 

 

22.1

The Parties acknowledge that each Party and its counsel have reviewed this
Agreement and that the rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement.

 

26

--------------------------------------------------------------------------------



ARTICLE 23 – RESALE

 

 

 

23.1

As part of the consideration for Seller entering into this Agreement, Buyer
grants to Seller the exclusive right to purchase Coal sourced from Coal
stockpiled at Buyer’s plant for Seller to sell to third parties during the Term
of this Agreement. The Parties shall cooperate to identify such third parties.
The terms of sale of any of Buyer’s Coal to Seller for sale to third parties
shall be mutually agreed to between Buyer and Seller.

 

ARTICLE 24 – DISPUTE RESOLUTION

 

 

 

24.1

Any dispute between the Parties arising under this Agreement shall be referred
for resolution to a senior representative of each Party. Upon receipt of a
notice describing the dispute, designating the notifying Party’s senior
representative, and indicating the dispute to be resolved by the Parties’ senior
representatives under this Agreement, the other Party shall promptly designate
its senior representative and notify the notifying Party. The designated senior
representatives shall attempt to resolve the dispute on an informal basis as
promptly as practicable. If the dispute has not been resolved within 30 days
after the notifying Party’s notice was received by the Other Party, or within
such other period as the Parties may jointly agree in writing, either Party may
pursue whatever relief or remedy it deems appropriate.

 

27

--------------------------------------------------------------------------------



ARTICLE 25 – CREDIT ASSURANCE

 

 

 

25.1

If a Party (“Requesting Party”) has reasonable grounds to believe the other
Party (“Providing Party”) or such Party’s guarantor has suffered a Material
Adverse Change after the date of this Agreement, then the Requesting Party may
deliver a written demand to the Providing Party requiring Credit Assurance in a
form reasonably acceptable to the Requesting Party; provided, however, that in
no event shall the Requesting Party require the value of such Credit Assurance
with respect to this Agreement on any day to exceed the amount that would be
payable by the Providing Party as a Termination Payment, if such day were an
Early Termination Date. The Providing Party shall deliver such Credit Assurance
to the Requesting Party within three (3) Business Days.

 

ARTICLE 26 – SURVIVAL

 

 

 

26.1

The provisions of Articles 13 through 22 and Articles 24 and 26 shall survive
the termination of this Agreement.

 

ARTICLE 27 – DEFINITIONS

 

 

“Affiliate” shall mean, with respect to a Party, any other party (other than an
individual) that directly/indirectly, through one (1) or more intermediaries,
controls or is controlled by, or is under common control with, such Party. For
this purpose, “control” shall mean direct or indirect ownership of a 50% or more
of the outstanding capital stock or other equity interests having ordinary
voting power.

 

 

 

“ASTM” shall mean the American Society for Testing and Materials.

 

 

 

“ASTM Reproducibility Limits” shall mean the limits for permissible differences
for reproducibility listed within the relevant ASTM Standard.

 

28

--------------------------------------------------------------------------------




 

 

“ASTM Standards” shall mean the then-current, applicable and published standards
of the American Society for Testing and Materials.

 

 

 

“Bankruptcy Proceeding” means with respect to a Party or entity, such Party or
entity (a) makes an assignment or any general arrangement for the benefit of
creditors, (b) files a petition or otherwise commences, authorizes or acquiesces
in the commencement of a proceeding or cause of action under any bankruptcy or
similar law for the protection of creditors, (c) has such a petition filed
against it and such petition is not withdrawn or dismissed within 30 days after
such filing, (d) otherwise becomes bankrupt or insolvent (however evidenced), or
(e) is unable to pay its debts as they fall due.

 

 

 

“Business Day” shall mean any day except a Saturday, Sunday, or a Federal
Reserve Bank holiday. A Business Day shall open at 8:00 a.m. and close at 5:00
p.m. eastern prevailing time.

 

 

 

“Credit Assurance” shall mean collateral deemed acceptable by the Requesting
Party, which may be in the form of prepayment, cash collateral, Letter(s) of
Credit, or other security, in a form acceptable to the Requesting Party.

 

 

 

“Interest Rate” shall mean the lower of (i) one percent (1%) over the
then-current U.S. prime rate, as listed in the Money Rates section of The Wall
Street Journal on the first day of the month in which such interest was
calculated, and (ii) the maximum lawful rate.

 

 

 

“Letter of Credit” shall mean one or more irrevocable and nontransferable
standby letters of credit issued by a U.S. commercial bank or a foreign bank
with a U.S. branch and with such bank having a credit rating of at least A- from
Standard & Poor’s Ratings Group and A3 from Moody’s Investor Services, Inc.,

 

29

--------------------------------------------------------------------------------